Mitcham Industries, Inc.
Stock Awards Plan

Form of Performance Award

         
Grantee:
    —  
Date of Grant:
    —  

1. Notice of Grant. I am pleased to inform you that you have been granted a
Performance Award pursuant to the Mitcham Industries, Inc. Stock Awards Plan
(the “Plan”) as more fully described in paragraph 2 hereof.

2. Determination of Performance Award Amount. The amount of the Performance
Award is comprised of three components which, subject to the achievement of the
performance criteria and the discretion of the Compensation Committee of the
Board of Directors of Mitcham Industries, Inc. (the “Company”) as described
below, in total may equal up to 100% of your Base Salary, which amount is
$     . The total amount of the Performance Award shall be the sum of the
amounts determined in paragraphs 2(a), 2(b) and 2(c).

(a) Initial Threshold. Should the Company’s Pre-tax Income be equal to or
greater than 90% of Targeted Pre-tax Income for the Fiscal Year ended, you will
be entitled to a Performance Award in the amount of 20% of your Base Salary, or
$     .

(b) Incentive Pool. Should the Company’s Pre-tax Income for the fiscal year
ended January 31, 2008 be greater than the Targeted Pre-Tax Income you will be
entitled to an additional Performance Award equal to your Pro-Rata Share of the
Incentive Pool, up to an amount equal to 55% of your base salary, or $     .

(c) Discretionary Amount. The Compensation Committee of the Company’s Board of
Directors may, at their sole discretion, make an additional Performance Award
for this Fiscal Year in any amount up to 25% of your Base Salary, or $     ,
without consideration of the achievement of any specific performance criteria.

3. Payment of Performance Award. Two-thirds of the amounts determined pursuant
to paragraphs 2(a) and 2(b) and all of the amounts determined pursuant to
paragraph 2(c) shall be paid in cash on May 15, 2008. The remaining amount of
this Performance Award shall be paid in Phantom Stock. Such Phantom Stock shall
have terms as per the attached Form of Phantom Stock Award Agreement and shall
be issued as of the date of the cash payments made pursuant to this paragraph.
The number of shares of Phantom Stock to be issued shall be determined based on
the closing price of the Company’s common stock on the date the cash portion of
the Performance Award is paid. The closing price shall be the NASDAQ Official
Closing Price for that date or, if the NASDAQ Stock Market is not open on that
date, the next previous date on which the market was open. You must be employed
by the Company or an Affiliate on the date the cash portion of the Performance
Award is paid in order to receive any payment pursuant to this Performance
Award.

4. Nontransferability of Performance Award. You may not sell, transfer, pledge,
exchange, hypothecate or dispose of the Performance Award in any manner
otherwise than by will or by the laws of descent or distribution.

5. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Performance Award constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. This
Performance Award is governed by the internal substantive laws, but not the
choice of law rules, of the State of Texas.

6. Withholding of Tax. All cash payments pursuant to this Performance Award
shall be subject to any withholding tax obligations to which the Company or an
Affiliate are subject. To the extent that the grant or vesting of a Phantom
Share results in the receipt of compensation by you with respect to which the
Company or an Affiliate has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company or such Affiliate, which, with the consent of the Committee, may include
withholding a number of Shares that would otherwise be delivered on vesting that
have an aggregate Fair Market Value that does not exceed the amount of taxes to
be withheld, you shall deliver to the Company or the Affiliate such amount of
money as the Company or the Affiliate may require to meet its withholding
obligations under such applicable law. No delivery of Shares shall be made under
this Performance Award until you have paid or made arrangements approved by the
Company or the Affiliate to satisfy in full the applicable tax withholding
requirements of the Company or Affiliate.

7. Amendment. This Performance Award may be modified only by a written agreement
signed by you and an officer of the Company who is expressly authorized by the
Company to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this grant, in writing, without
your consent if such change is not adverse to your rights under this Performance
Award.

8. Definitions.

(a) Targeted Pre-tax Income –For the Fiscal Year such amount is      .

(b) Pre-tax Income – Income before income taxes, or such other comparable
caption, as reported in the Company’s Annual Report on Form 10-K for the Fiscal
Year. Should such reported amount not reflect amounts related to all Performance
Awards payable for the Fiscal Year, the reported amount will be adjusted by the
Compensation Committee so as to reflect as compensation expense the total of all
such Performance Awards. By way of example and in order to avoid confusion,
Pre-tax Income for purposes of this Performance Award shall reflect as
compensation expense amounts due pursuant to this and all similar Performance
Awards granted by the Company to other participants, whether or not such amounts
have been accrued in the financial statements included in Form 10-K for the
Fiscal Year.

(c) Incentive Pool – If Pre-tax Income is greater than Targeted Pre-tax Income,
an amount equal to the product of (a) 20% and (b) the difference between Pre-tax
income and Targeted Pre-tax Income. If Pre-tax Income is equal to or less than
Targeted Pre-tax Income, the amount of the Incentive Pool shall be zero.

(d) Pro-rata Share of Incentive Pool – That portion of the Incentive Pool
determined by multiplying the amount of the Incentive Pool by a fraction
determined based upon your Base Salary divided by the base salary of all other
recipients of Performance Awards for the Fiscal Year. However, in no case will
your Pro-rata Share of the Incentive Pool exceed 55% of your Base Salary.

(e) Base Salary – For purposes of this Performance Award, your Base Salary is
$     .

(f) Fiscal Year – The Company’s fiscal year ending January 31, 2008.

9. Administration. The Audit Committee of the Company’s Board of Directors shall
have full and complete authority to resolve any uncertainty or dispute as to
amounts determined pursuant to this Performance Award.

10. General. This Performance Award is granted under and governed by the terms
and conditions of the Plan and this Performance Award. In the event of any
conflict, the terms of the Plan shall control. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Performance Award.

MITCHAM INDUSTRIES, INC.

By:
Name:
Title:


